Citation Nr: 1402344	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Columbia, South Carolina, which denied the above claim. 

The Veteran testified before the undersigned at an April 2012 video conference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required in this case in order to complete additional records development.  

The Veteran asserts that he developed a hernia during his period of active service, from March to July 1975.  He asserts that his hernia was caused by moving heavy radar equipment during training for his military occupational specialty.  The Veteran has also reported that later incidents, either during this period of active service or during his service in the National Guard, caused the hernia to recur or aggravated the hernia.  The Veteran's DD-214 form shows that the Veteran was released from active service in July 1975, and was then transferred to the New York National Guard, with a terminal obligation date of December 1980.  

The Veteran's representative submitted a January 2012 statement in which he requested that the Veteran's National Guard service treatment records be obtained by VA.  The claims file contains no indication that VA has attempted to obtain these records at any time during the period on appeal.  

At the April 2012 hearing, the Veteran and his representative indicated that they would attempt to obtain the Veteran's National Guard records and if successful, would submit them to VA.  The undersigned explained to the Veteran and his representative that it would be more efficient for the Veteran to attempt to obtain the records and submit them to VA than to remand the Veteran's claim to the RO to complete the records development.  The undersigned went on to explain that if the Veteran and his representative did not succeed in obtaining the Veteran's National Guard records, then VA would attempt to obtain them.  

The claims file contains no evidence or information following the Veteran's April 2012 hearing, and no new documents have been included on Virtual VA or VBMS.  As the Veteran has apparently been unsuccessful in obtaining his National Guard records and these records are relevant and could potentially be helpful to resolving the Veteran's claim, VA must attempt to obtain these records.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran indicated in a September 2009 statement that he had sought treatment for his hernia at "VAMC George" in addition to Fort Huachuca, Arizona and the Charleston, South Carolina VA Medical Center (VAMC).  The Board will interpret the Veteran's reference to "VAMC George" as the Charles George VAMC in Asheville, North Carolina.  

Treatment records from the Charleston and Atlanta VAMC facilities are of record.  A March 2010 request for records from the Bliss Army Health Center at Fort Huachuca yielded a May 2010 response indicating that the Veteran had no records on file there.  However, no treatment records from the Charles George VAMC are included in the claims file, and there is no indication that VA attempted to obtain treatment records from this facility.  As these records may be relevant to the Veteran's claim, VA must attempt to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's National Guard service personnel and treatment records.  

First, contact the Veteran and his representative and request that the Veteran provide information regarding his specific units, locations, and dates of National Guard service.  The Board notes that the Veteran's DD-214 form indicates he was transferred to a National Guard unit in Brooklyn, New York, upon his release from active service.  Furthermore, an October 2005 email included in the claims file indicates that the Veteran served in the National Guard in both New York and New Jersey.  

Then, contact the National Personnel Records Center (NPRC), the Army, the New York National Guard, the New Jersey National Guard, and any other appropriate service entity, and request verification of the Veteran's complete periods of active service, active duty for training, and inactive duty for training.  Request and forward all available service treatment records associated with such service for incorporation into the record.  

If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.  

2. Obtain any VA treatment records from the Charles George VAMC in Asheville, North Carolina for the period from 1975 to the present.  

Also obtain any outstanding treatment records from the Charleston and Atlanta VAMC facilities for the period from 1975 to the present, and associate them with the claims file.  The most recent VA treatment records included in the file appear to be from July 2010.  

If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.

3. Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim on the merits.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






[continued on next page]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


